DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
101 Rejection
Applicant’s arguments, see pages 14-17, filed 5/2/22, with respect to claim 1, 3-6, 10, 12, 14 and 15 have been fully considered and are persuasive.  The 101 rejection of 1, 3-6, 10, 12, 14 and 15 has been withdrawn. 

102 Rejection
Applicant’s arguments with respect to claim(s) 1, 3-6, 10, 12, 14 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
an acquisition unit, a correction unit, and a distance calculation unit
in claim 1;
an atmospheric condition, a normalization unit of claim 3;
a likelihood calculation unit, a table storage unit, and an estimation unit of claim 4; and
a linearity determination unit of claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-6, 10, 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (JP2011-106467) in view of Tierney et al. (Simultaneous Flow and Temperature correction in the Equilibrium Stage Problem).

	With respect to claim 1, Ishikawa et al. teaches a monitoring device, comprising: an acquisition unit [0011] configured to acquire measurement values being measurement values of a target device (101), the measurement values including at least a temperature [0015] and a flow rate of an input fluid to be input (intake flow rate, [0029]) to the target device (101), and a temperature [0015] and a flow rate of an output fluid (exhaust air, [0029]) to be output from the target device (101); and a distance calculation unit (Fig. 4-6, [0045]) configured to calculate a Mahalanobis distance with a factor (i.e. a distribution in a multidimensional space) of the measurement value (i.e. temperatures and flow rates).
	Ishikawa et al. remains silent regarding a correction unit configured to obtain a correction measurement value by which the measurement values are corrected through thermal equilibrium calculations and using the corrected measurement value in the calculated Mahalanobis distance.
	Tierney et al. teaches a process to obtain a correction measurement value (Fig 1.) by which measurement values (i.e. read data of temperature and flow rates) are corrected through thermal equilibrium calculations (i.e. seen in the equation Summary Table 1).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the device of Ishikawa et al. to include the temperature and flow rate correction algorithm as taught by Tierney et al. such that the corrected values are used in the calculated Mahalanobis distance because such a modification improves the calculation of the distance by using simultaneously corrected temperature and flow rate measurements, thereby improving the detection accuracy of Ishikawa et al.
	The method steps of claim 10 are performed by the operation of the rejected claim 1.

	With respect to claim 3, Ishikawa et al. as modified teaches the monitoring device further comprising: an atmospheric condition acquisition unit (i.e. a standard condition acquired during performance evaluation [0030-0032]) configured to acquire an atmospheric condition including an atmospheric humidity [0029]; and a normalization unit (132) configured to normalize [0135] the corrected measurement values (like flow rate and temperature of the intake and exhaust air, as corrected according to the teaching of ) to under a normal atmospheric condition (i.e. the standard) by using the atmospheric condition (i.e. humidity) that is acquired, wherein the distance calculation unit (Fig. 4-6) calculates the Mahalanobis distance [0045] based on the normalized correction measurement values (as compared against the modeled values under standard atmospheric conditions). 
	The method steps of claim 12 are performed by the operation of the rejected claim 3.
With respect to claim 14, Ishikawa et al. teaches a program (Fig. 3-6), which causes a computer (Fig. 1) to execute the processing of the recited steps performed during the operation of the rejected claim 1.
		
With respect to claim 4, Ishikawa et al. as modified teaches the monitoring device further comprising: a likelihood calculation unit (i.e. a tendency calculation) configured to calculate an occurrence likelihood (i.e. a percentage) for each of a plurality of phenomena [0147] that are liable to occur to the target device (101) based on the corrected measurement values [0145]; a table storage unit (as indirectly taught in [0145] which stores the disclosed data, fluctuations and maintenance status) configured to store a table in which the plurality of phenomena (i.e. fluctuations and needed maintenance) and occurrence causes of abnormalities of the target device (101) are associated to each other (so performance is clarified based on the collected and normalized data); and an estimation unit [0151-0154} configured to estimate the occurrence causes based on the occurrence likelihood and the table (allowing a user to check the results quickly informing the user an estimate of the likelihood of a problem).

With respect to claim 5, Ishikawa et al. teaches the monitoring device further comprising: a linearity determination unit (i.e. a portion of 131 [0042]) configured to determine whether a measurement value (i.e. temperature) indicating a temperature among the measurement values (i.e. temperatures acquired from the intake or exhaust) acquired by the acquisition unit [0011] falls within a range [0011-0012] from a minimum value to a maximum value (i.e. a range of thresholds, [0012]) of a measurement value indicating a temperature (from the intake or exhaust), which forms a unit space of the Mahalanobis distance [0004], wherein the distance calculation unit (Fig. 4-6, [0045]) is prevented from calculating the Mahalanobis distance (i.e. excludes portions of data having large variation, [0050]) based on the corrected measurement values (as modified) when the linearity determination unit (the portion of 131) determined that the measurement value (i.e. temperatures) is out of the range from the minimum value to the maximum value of the measurement value indicating the temperature in the unit space ([0061]).

With respect to claim 6, Ishikawa et al. teaches the monitoring device wherein the acquisition unit [0011] acquires the measurement values (like temperature) at a time point after a start-up [0070], which is a time point after elapse of a predetermined start-up period starting from an operation start time point of the target device (101), and  3the distance calculation unit (Fig. 4-6) calculates the Mahalanobis distance based on the corrected measurement values (temperatures, as modified) acquired by the correction unit (as taught in Tierney et al.) with the unit space [0056] formed by using measurement values (temperature) at a time point during the predetermined start-up period [0070].

With respect to claim 15, Ishikawa et al. teaches the monitoring device wherein the correction unit (as taught in Tierney et al.) acquires the correction measurement values by substituting the measurement values (as measured as taught in [0015] and [0029] of Ishikawa et al.) to thermal equilibrium calculations (as in Tierney et al.), calculating combinations of errors for the measurement values (i.e. through the iteration process disclosed on pages 899-900 of Tierney et al.), which satisfy the thermal equilibrium calculations (Fig. 1 of Tierney et al.), calculating a total of the errors (Table 3), and selecting the combination so as to obtain the smallest total (i.e. until quadratic convergence is obtained, resulting in a more accurate monitoring device).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/Primary Examiner, Art Unit 2853